In an action to recover damages for goods sold and delivered, the defendant appeals from so much of an order and judgment of the Supreme Court, Nassau County (Morrison, J.), entered January 9, 1990, as granted the plaintiff partial summary judgment in the principal sum of $31,376.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the conclusory allegations by the president of the defendant corporation to the effect that some of the invoices submitted by the plaintiff were "undoubtedly fraudulent”, and other similar assertions, were insufficient to defeat the plaintiff’s motion for partial summary judgment. Brown, J. P., Sullivan, Lawrence and Ritter, JJ., concur.